Citation Nr: 1810180	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  12-18 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for heart disease, to encompass atrial fibrillation, claimed as ischemic heart disease (IHD) and as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Poindexter, Associate Counsel 
INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971, with service in Vietnam from August 1970 to March 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  In April 2016, a videoconference hearing was held before the undersigned; a transcript of the hearing is in the record.  In June 2016 and July 2017 the matter was remanded for additional development.


FINDINGS OF FACT

The Veteran is not shown to have an IHD; cardiovascular disease was not manifested in service or in the first postservice year; and his atrial fibrillation is shown to be idiopathic, with no etiological relationship to service or to his service-connected diabetes mellitus shown.  


CONCLUSION OF LAW

Service connection for heart disease is not warranted.  38 U.S.C. §§ 101, 1110, 1112, 1116, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

VA's duty to notify was satisfied by a letter in August 2010.  A notice defect is not alleged.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103 (c)(2) requires a Veterans Law Judge who conducts a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the April 2016 hearing, the undersigned explained that service connection for heart disease on a presumptive basis (as due to exposure to herbicide agents), was limited to IHD, and what the Veteran needed to substantiate his claim was to establish that he had an IHD.  After the hearing, the case was remanded for development, to include for outstanding evidence and an examination to secure a medical opinion in the matter.  A deficiency in the conduct of the hearing is not alleged.  The Board finds that there has been compliance with 38 C.F.R. § 3.103 (c)(2), in accordance with Bryant.
The Veteran's service treatment records (STRs) are associated with his record, and VA has obtained pertinent records he identified.  The case was twice remanded to develop for an examination/medical advisory opinion.  The Board finds the most recent opinion to be substantially in compliance with remand instructions.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38. C.F.R. § 3.303(d).

To substantiate a claim of service connection, there must be evidence of:  (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 281 F.3d 1163, 1166-67 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

Service connection may be established on a secondary basis for a disability that is proximately due to, or the result of, or aggravated by a service-connected disease or injury. To substantiate a claim of secondary service connection, there must be evidence of: (1) a current disability (for which secondary service connection is sought); (2) an already service connected disability; and (3) that the claimed disability was either (a) caused or (b) aggravated by the already service connected disability. 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995)(en banc).

Certain chronic diseases, to include cardiovascular disease, may be presumed to be service connected if manifested to a compensable degree within a specified period of time postservice (one year for cardiovascular disease).  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Certain chronic diseases (to include IHD) may be service connected on a presumptive basis as due to exposure to herbicide agents, if manifested in a Veteran who served in Vietnam during the Vietnam Era. 38 U.S.C. § 1116  38 C.F.R. §§ 3.307, 3.309(e).  Arrhythmias (such as atrial fibrillation) are listed as a disease warranting presumptive service connection, and are not recognized as an IHD.  38 C.F.R. § 3.309 (e) and Note (2)following.

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson. 38 C.F.R. § 3.159 (a)(2).  However, competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background 

The Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or does not show, with respect to the claim.
The Veteran contends that he has a heart disease due to exposure to Agent Orange or alternatively as secondary to his service-connected diabetes mellitus. 

The Veteran's service treatment records (STRs) are silent for complaints, treatment, or diagnoses related to heart disease.

The earliest postservice clinical record pertaining to a heart disorder is a June 2010 private medical record noting that the Veteran was admitted to an emergency room with rapid atrial fibrillation, uncontrolled hypertension and high cholesterol.  July 2010 and August 2010 private medical records note that he underwent cardioversions for atrial fibrillation.   

On September 2010 VA heart examination, it was noted that the Veteran had a history of hypertension, treated with medication.  There was no evidence of congestive heart failure or pulmonary hypertension.  The diagnoses were "new onset atrial fibrillation, hyperlipidemia and hypertension.  The examiner noted that IHD is a problem associated with the Veteran's diagnoses; IHD not diagnosed. 

An October 2010 private treatment record notes that, coronary artery disease needed to be ruled out due to the Veteran's multiple risk factors such as diabetes mellitus and hypertension.  A November 2010 electrocardiogram found atrial fibrillation but no IHD.   

In a July 2011 statement the Veteran reported that he is taking medication for IHD.   He reported that he was given the medication to reduce the risk of a stroke.

A July 2012 VA treatment record indicates that the Veteran has permanent atrial fibrillation and well controlled risk factors for obstructive coronary disease.  The examiner noted that there are no concerning symptoms of obstructive heart disease.  He noted that the Veteran is being managed with stroke prophylaxis.

At the hearing before the undersigned, the Veteran testified, in essence, that he does have an IHD.  He stated that his prescribed medications are of the type prescribed for IHD. 

On October 2016 VA heart conditions examination a prior diagnosis of supraventricular arrhythmia was noted.  The examiner explained that that that diagnosis does not qualify within the generally accepted medical definition of IHD.  He noted that atrial fibrillation is idiopathic.  He indicated that the Veteran's heart condition requires continuous medication including Coumadin.  The Veteran had not suffered a myocardial infarction or congestive heart failure.  The examiner noted that while atrial fibrillation can develop secondary to other cardiac diseases, the Veteran's condition did not.  He noted that while hypertension is the most significate risk factor of atrial fibrillation, it is best to consider the Veteran's atrial fibrillation as idiopathic as there is no evidence that he has had a heart attack, cardiac injury or surgery to the heart which could have started his condition.   The examiner noted that the Veteran was taking medication that is prescribed for ischemic heart disease and explained that such medications are also used to control risk factors in people without ischemic disease.  In the Veteran's case, Coumadin was prescribed to prevent a stroke because atrial fibrillation increases the risk for clots.  The examiner noted that although diabetes and atrial fibrillation have a significant correlation, there is no direct causation recognized between the two.

Pursuant to the Board's July 2017 remand, an addendum opinion was provided in August 2017.  The examiner reviewed "Veterans and Agent Orange, Update 2014" and opined that there is no medical evidence of a relationship between atrial fibrillation and exposure to herbicides/agent orange.  The examiner noted that there is no medical literature to support that diabetes mellitus would affect atrial fibrillation, either to cause it or to aggravate.  He explained that there.is no known pathological mechanism where high blood sugar would affect  rhythm of the heart as the physiologies of the two systems are not known to interact in that manner. 

Analysis 

It is not in dispute that the Veteran has a heart disability.  VA and private treatment records show he has a history of atrial fibrillation (a manifestation of a cardiac arrhythmia).  However, that disability is not shown to have been manifested in service or until decades later; his STRs, including his March 1971 service separation examination report are silent for complaints, treatment, findings, or diagnosis related to a heart disorder, and the earliest clinical notation of an arrhythmia was not until 2010.  Consequently, service connection for the diagnosed heart disorder on the basis that it became manifest in service and persisted (or on a presumptive basis as a chronic disease (under 38 U.S.C. § 1112; 38 C.F.R. §§ 3.307, 3.309) is not warranted.

The Veteran has asserted alternative theories of entitlement to the benefit sought.  He alleges that his cardiac disability is an IHD, and therefore warrants presumptive service connection under 38 U.S.C. § 1116; alternatively, he argues that it is secondary to his service connected diabetes mellitus.  As is noted above, he served in Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicides/Agent Orange during service (and entitled to consideration of his claim under 38 U.S.C.§ 1116).  However atrial fibrillation is not a disease enumerated under 38 C.F.R. § 3.309(e), and is not encompassed by the definition for IHD; therefore the presumptive provisions of § 1116 do not apply to that diagnosis.  The Veteran has asserted that the fact that medication he has prescribed is prescribed for IHD establishes that he is believed to have IHD.  Addressing that specific contention, an August 2017 advisory medical opinion explains the Veteran's prescribed medication (acknowledged to be one used to treat IHD) is not limited to treatment for IHD, but is also (as in the Veteran's case) prescribed as a prophylaxis for stroke (and that atrial fibrillation is a risk factor for stroke-which likewise does not fall within the definition of IHD). 

Regarding the secondary service connection theory of entitlement asserted by the Veteran, the August 2017 VA consulting physician, explained that while atrial fibrillation and diabetes are known to co-exist, there is no cause and effect relationship between the two.  The provider explained that there is no known pathological mechanism whereby high blood sugar would affect heart rhythm (aggravate the atrial fibrillation).  As the opinion cites to medical principles and factual data it is probative evidence in this matter, and in the absence of competent (medical opinion) evidence to the contrary, it is persuasive.

Finally, regarding whether or not the Veteran's atrial fibrillation may be related directly to his exposure to Agent Orange (warranting direct service connection under 38 C.F.R. § 3.303(d)), the August 2017 consulting provider indicated that a search of medical literature found no evidence of a relationship between atrial fibrillation and exposure to pesticides/Agent Orange.  

In summary, the veteran is not shown to have an IHD.  His diagnosed heart disorder (atrial fibrillation which is a cardiac arrhythmia) was not manifested in service or for decades thereafter; is not an IHD; is not shown affirmatively to otherwise be related to his service/exposure to herbicide agents therein; and is not shown to have been caused or aggravated by his service-connected diabetes mellitus.  The preponderance of the evidence is against this claim.  Therefore, the appeal in the matter must be denied.

[The Veteran is advised that a future diagnosis of an IHD may be a basis for reopening this claim.]




ORDER

Service connection for heart disease (to include atrial fibrillation), claimed as IHD and as secondary to diabetes mellitus, is denied. 



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


